Title: Thomas Jefferson to Nicholas H. Lewis, [2?] June 1819
From: Jefferson, Thomas
To: Lewis, Nicholas H.


          
            Dear Sir
             Monticello June 3. 2 19.
          
          The impossibility of my riding so far as Warminster to take the examination of mr Poor, and his being so much younger and abler to come here for which he will be paid than I am to go there, obliges me  to resort to my right of summoning him to come here for cross examination as my witness. it will rest with yourself to determine whether you will put off his examination proposed on Saturday at Warminster till that of the Tuesday following at Milton, so that both parties may examine & cross examine at the same, or to do as at first proposed.
          According to the courtesy we have mutually practised, I ask the favor of you to sign & return to me one of the inclosed papers, keeping the other, and I salute you with good will and respect
           Th: Jefferson 
        